

115 HR 4141 IH: Selective Service Modernization Act of 2017
U.S. House of Representatives
2017-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4141IN THE HOUSE OF REPRESENTATIVESOctober 26, 2017Ms. Jackson Lee (for herself and Mr. Payne) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Military Selective Service Act to ensure that the records of persons registered
			 pursuant to that Act are updated to remove persons who are deceased,
			 receiving supplemental security income benefits due to a disability, or
			 otherwise no longer eligible for induction, and to permit the induction of
			 persons who have been convicted of nonviolent offenses, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Selective Service Modernization Act of 2017. 2.Military Selective Service Act modernization initiatives (a)Maintenance of registration recordsSection 10(b)(3) of the Military Selective Service Act (50 U.S.C. 3809(b)(3)) is amended by inserting after the first sentence the following new sentence: The President shall ensure that the records of persons registered under this title are periodically updated to exclude persons who are no longer subject to induction into the Armed Forces of the United States, such as deceased persons and persons receiving supplemental security income benefits under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.) due to a disability or Federally or State administered supplemental benefits of the type described in section 212(a) of Public Law 93–66 (42 U.S.C. 1382 note) due to a disability..
 (b)Expungement of convictions and sentences commuted of nonviolent offendersSection 6(m) of the Military Selective Service Act (50 U.S.C. 3806(m)) is amended by adding at the end the following new sentence: In the case of the induction of a person convicted of other than a crime of violence (as defined in section 16 of title 18, United States Code), upon the induction of the person, the conviction shall be expunged and the sentence commuted to time served..
			